Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowability
1.	Applicant’s election with traverse of Group I and the species of SEQ ID NO: 5 in the reply filed on 7/30/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
2.	New claims 22-33 filed 7/30/21 are present in this application and read on the elected invention. 
3.	Claims 22-33 are allowed.
4.	The following is an examiner's statement of reasons for allowance: 
	Following a diligent search it is determined claim 22 (as the broadest claim) drawn to “A method of releasing galactose from a plant-based material, comprising treating the plant-based material with a GH36 polypeptide having alpha-galactosidase activity, wherein the GH36 polypeptide having alpha-galactosidase activity has at least 90% sequence identity to the polypeptide of SEQ ID NO: 5”, as well as claims 23-33 are described, unobvious and patentable over prior art of record.
5.	Information Disclosure Statements filed 9/8/20 & 2/2/21 are acknowledged. Signed copies of the same are provided with this Office Action.
6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEKCHAND SAIDHA whose telephone number is (571)272-0940.  The examiner can normally be reached on M-F 8.00-5.30. Examiner interviews are 408 918 7584.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TEKCHAND SAIDHA/
Primary Examiner, Art Unit 1652                                                                                                                                                                                     
Recombinant Enzymes, 02A65 Remsen Bld.  
400 Dulany Street, Alexandria, VA 22314
Telephone: (571) 272-0940